Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 1 of 10 PageID #: 67




                                               /s/Priscilla Bowens
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 2 of 10 PageID #: 68
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 3 of 10 PageID #: 69




                                                 /s/Priscilla Bowens
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 4 of 10 PageID #: 70
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 5 of 10 PageID #: 71




                                                  /s/Priscilla Bowens
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 6 of 10 PageID #: 72
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 7 of 10 PageID #: 73




                                                /s/Priscilla Bowens
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 8 of 10 PageID #: 74
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 9 of 10 PageID #: 75




                                                  /s/Priscilla Bowens
Case 1:20-cv-00303-ILG-VMS Document 9 Filed 01/22/20 Page 10 of 10 PageID #: 76
